Burke, J.
(Dissenting) I cannot agree that the-evidence in this case was sufficient to warrant the submission of the ques*470tion of last clear chance to the jury. I think it is clear that a plaintiff who seeks the benefit of the last clear chance or humanitarian doctrine has the burden of proving the facts which make the doctrine applicable. 61 CJS (Motor Vehicles) 237. Plaintiff’s proof must be such that a jury could reasonably infer that defendant knew or should have known that plaintiff was in a position of peril before the accident (61 CJS 127) and that thereafter defendant had had an opportunity to avoid the accident with safety to himself and others. 61 CJS 129. I am satisfied that plaintiff’s evidence is insufficient upon each of these essentials.
At approximately noon upon a clear day, plaintiff’s decedent in a ton and a half Ford truck loaded with five and a half tons of coal was proceeding south upon a north and south highway. The highway had a graveled surface which for the most part was covered with packed snow. As he topped a rise which the highway traversed, he saw or should have seen defendant’s equipment moving along the highway in the same direction and approximately four hundred fifty feet ahead of him. Defendant’s equipment consisted of a caterpillar tractor which weighed seventeen tons and a grader or earth mover which had a capacity of fifteen cubic yards, was eleven and a half feet wide and weighed ten tons. The tractor was towing the grader at a speed of five and a half miles per hour, and the distance from the front of the tractor to the rear of the grader was fifty feet. Defendant’s driver testified that in checking the road behind him he turned and saw an approaching truck about four hundred fifty feet behind him, that at the time he was on the right hand side of the highway, that he immediately turned his attention to his driving and started to move still farther to the right, that he had moved over about six inches when the truck struck the rear of the grader. The testimony of plaintiff’s witnesses is to the effect that at the point where the truck struck the back of the grader the tracks left by the tractor were evenly astride the center of the highway. At the time of the collision however, the front end of the tractor was approximately fifty feet ahead of the point of contact. There is no evidence to show the position of the tracks of the tractor at that time although it was stated *471that one hundred feet beyond the point of contact they were clear over on the right hand side of the road.
Plaintiff contends that defendant’s driver when he turned around and saw the truck approaching from a distance of four hundred fifty feet away, should have realized that, due to the condition of the road, the truck could not stop before it reached him and was therefore in a position of peril. I see no basis for such a conclusion particularly in view of the undisputed testimony of the witness Paul who stated that he. drove a pickup truck over the top of the same hill, within an hour after the collision, at thirty-five miles per hour, saw the accident ahead of him and had no difficulty in stopping at a point about half way between the top of the hill and the scene of the accident. It is true that Paul’s truck was unloaded but we cannot charge defendant’s driver with knowledge that plaintiff’s decedent was carrying five and a half tons of coal in a ton and a half'truck. Furthermore, Mr. Paul parked his truck across the road at the point where he stopped, in order to make a road'block. He lived in the vicinity of this highway, knew it was used for hauling coal and the fact that he parked his truck at the place and in the manner he did indicates that his judgment, based on his own experience in using the highway, was that trucks proceeding southward over the top of the hill could stop in approximately half the distance between the crest of the hill and the point of the collision. I therefore see no reasonable basis for a conclusion that defendant’s driver should have realized that the truck driven by plaintiff’s decedent was in a position of peril from which it could not be extricated, or that plaintiff’s decedent would not slow down sufficiently to give him time to move his equipment to the right hand side of the road by ordinary driving procedure.
I am also satisfied that there is no evidence which will justify a conclusion that defendant’s driver had the last clear chance of avoiding the collision. “A mere showing that there was a possibility that defendant could have avoided the injury is insufficient.” 61 CJS 129. As was said in Everest v. Riecken, 193 P2d 353, 356, 30 Wash2d 683, “We are concerned not with a last possible chance bnt with a last clear, chance; and a clear chance *472to avoid a collision involves the element of sufficient time to appreciate the peril of the party unable to extricate himself and to take the necessary steps to.avoid injuring him.” “We are not to tear down the facts of a case and rebuild the same so that, by a trimming-down and tight-fitting operation, something can be constructed upon which may be fastened the claim of last clear chance. The words mean exactly as they indicate, namely, last clear chance, not possible chance.” Bagwill v. Pacific Electric Ry. Co., 90 Cal App 114, 265 P 517, 519.
Defendant’s equipment weighed twenty-seven tons. It was fifty feet in length. The grader had two axles. Prom the front axle there projected a tongue or hitch which was hooked onto a swivel on the tractor. It is clear that the front wheels of the grader would not turn to the right immediately and to the same extent as the tractor turned to the right but would turn gradually as the rear end of- the tractor moved to the right. There would be another substantial lag in movement between the front and rear wheels of the grader. The tractor was fifteen feet long. It could turn only by slowing down the movement of one of the caterpillar tracks. It is apparent that defendant’s equipment because of its length, weight, slow speed and the nature of its locomotion was relatively unmaneuverable. There is no evidence in the record whatever as to the distance forward this equipment would have to travel in order to clear the road for plaintiff’s decedent.
There is also no evidence as to the speed at which plaintiff’s decedent was traveling except the inferences which may be drawn from the demolition of his truck and the distances to which the coal he was carrying was catapulted. The extreme damage to plaintiff’s decedent’s truck may be accounted for by a combination of speed and the weight of the colliding vehicles. However, the distance to which the loose coal was thrown was dependent almost entirely upon speed at the time of collision. Some of the coal was thrown over the top of the truck cab and over the scraper a distance of about fifty feet. The conclusion is unavoidable that the truck was being driven rapidly, but whether its speed was thirty, thirty-five or fifty miles an hour rests entirely in the field of speculation.
*473There is thus no reasonable basis upon which the jury could have computed the time within which defendant’s driver could have acted even if he had been obliged to conclude that plaintiff’s decedent was in a position of peril from which he could not extricate himself at the time he first saw him four hundred-fifty feet away. If plaintiff’s decedent was driving fifty miles an hour, which is entirely possible, defendant’s equipment would only have had time to travel forward a distance equal to its own length, between the time its driver saw the approaching truck and the collision. The time interval would have been less than seven seconds.
I am satisfied therefore that plaintiff has not sustained the burden of proving facts from which the jury could reasonably reach the conclusion that defendant’s driver had the last clear chance to avoid a collision.
The judgment should be reversed and a new trial granted.